DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,283,517 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Patent No. 11,283,517 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US Application 2019/0306846, hereinafter Luo).



Regarding claims 1, 8,15, Luo discloses a method (Figs. 1,2,6,8,9,15,17), comprising: 
a processor (104); and a memory (105) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
detecting, by an integrated access and backhaul device (100) comprising a processor (104), that a parent node device has not scheduled a resource allocation for the integrated access and backhaul device at a defined scheduling time ([0095], which discloses not scheduled a resource allocation at a defined scheduling time); and 
in response to the detecting, determining, by the integrated access and backhaul device, that an implicit indication has been received, from the parent node device, that a frame structure associated with a previously scheduled resource allocation for the integrated access and backhaul device by the parent node device is able to be modified by the integrated access and backhaul device into a modified frame structure for communications by the integrated access and backhaul device([0055]-[0054],[0095]-[0097], which discloses modified the frame structure by the IAB device as claimed by the instant application).
Regarding claims 2, 9, 16, Luo discloses the method of claim 1, further comprising modifying, by the integrated access and backhaul device, the frame structure to adapt downlink resources for use by the integrated access and backhaul device ([0055]- [0054], [0095]- [0097]).
Regarding claims 3, 10,17, Luo discloses the method of claim 1, further comprising modifying, by the integrated access and backhaul device, the frame structure to adapt uplink resources for use by the integrated access and backhaul device ([0055]- [0054], [0095]- [0097]).
Regarding claims 4, 11,18, Luo discloses the method of claim 1, further comprising modifying, by the integrated access and backhaul device, the frame structure into the modified frame structure for use on an access link employed by the integrated access and backhaul device ([0055]- [0054], [0095]- [0097]).
Regarding claims 5, 12,19, Luo discloses the method of claim 1, further comprising modifying, by the integrated access and backhaul device, the frame structure into the modified frame structure for use on a backhaul link employed by the integrated access and backhaul device ([0055]- [0054], [0095]- [0097]).
Regarding claims 6,13,20, Luo discloses the method of claim 1, wherein the determining that the implicit indication has been received from the parent node device, comprises determining that the frame structure previously scheduled by the parent node device for the integrated access and backhaul device is able be modified into the modified frame structure until a next scheduled resource allocation for the integrated access and backhaul device ([0055]- [0054], [0095]- [0097]).
Regarding claims 7,14, Luo discloses the method of claim 1, further comprising modifying, by the integrated access and backhaul device, the frame structure into the modified frame structure for use in a communication with a user equipment ([0055]- [0054], [0095]- [0097]).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461